Norman L. Hodges, Jr. Director, Arkansas State Claims Commission State Capitol Building Little Rock, AR 72201
Dear Mr. Hodges:
This is in response to your request for an opinion regarding death and disability benefits under A.C.A. § 21-5-701 et seq.
You note that "emergency medical technicians" (or "EMT's") are included within the listing of those eligible for certain benefits under A.C.A. § 21-5-704 (Supp. 1989). Your specific question is as follows:
  Must EMT's be employees of a governmental unit to receive benefits or are `volunteer' group and privately employed EMT's also covered under the act for both death and disability benefits?
A review of the relevant Arkansas Code sections indicates that the death and disability benefits provisions extend to individuals who are certified by the Arkansas Department of Health under the Emergency Medical Services Act (A.C.A. §20-13-201 et seq. (1987  Supp. 1989)), and who are authorized to perform services set forth in rules and regulations promulgated by the State Board of Health pursuant to that act.See A.C.A. §§ 21-5-704 (Supp. 1989), 21-5-701 (7) (Supp. 1989), and 20-13-202(6) (Supp. 1989). Thus, in response to your question, the coverage does not appear to be limited to EMT's who are employees of a governmental unit.
The plain language of the legislative enactments compels this result. See, e.g., Wilcox v. Safley Const. Co. 298 Ark. 159,766 S.W.2d 12 (1989) (legislative intent must be discerned from the language employed if a statute is clear and unambiguous on its face). The provision extending death and disability benefits to "emergency medical technicians" is found at A.C.A. § 21-5-704
(Supp. 1989), which states in pertinent part:
  (a)(1)(A) The state shall pay to the surviving spouse, surviving children, or surviving parents of  any . . . emergency medical technician as defined in §  21-5-701, who is killed in the official line of duty, the sum of twenty-five thousand dollars ($25,000).
* * *
  (a)(2) In the event any . . . emergency medical technician, as defined in §  21-5-701, shall suffer any injury while engaged in the performance of official duties resulting in his total and permanent disability, the disabled . . . emergency medical technician shall be entitled to the sum of ten thousand dollars ($10,000) from the State of Arkansas upon establishing proof of the total and permanent disability. [Emphasis added.]
The term "emergency medical technician" is defined in § 21-5-701
as follows:
  `Emergency medical technician' means emergency medical technicians as defined in subdivision (4) of § 20-13-202.
A.C.A. § 21-5-701 (7) (Supp. 1989).
Subsection (7) was added to § 21-5-701 by Act 349 of 1987. Subdivision (4) of § 20-13-202, which is referenced above, is now codified at A.C.A. § 20-13-202(6) (Supp. 1989) as a result of another 1987 amendment to § 20-13-202. See Act 345 of 1987, § 1. Section 20-13-202(6) (Supp. 1989) defines "emergency medical technician" as:
  an individual certified by the Department of Health at any level established by the rules and regulations promulgated by the State Board of Health, as authorized in [A.C.A. § 20-13-201 et seq.], and authorized to perform those services set forth therein. These shall include but not be limited to: `EMT,' `EMT-A,' `EMT-Instructor,' `EMT — Paramedic,' and `EMS — Communications.'[1]
It must thus be concluded that the benefit provisions of §21-5-704 (Supp. 1989) are not limited to EMT's employed by governmental units. The controlling definition of "emergency medical technician" in § 20-13-202 (Supp. 1989) does not reflect such a distinction, nor are we able to infer one under the language employed.
The foregoing opinion, which I hereby approve, was prepared by Deputy Attorney General Elisabeth A. Walker.
Sincerely,
WINSTON BRYANT Attorney General
WB:arb